         Case:18-03605-BKT13  Doc#:12 13Filed:08/03/18
                     STANDING CHAPTER                   Entered:08/03/18
                                         TRUSTEE ALEJANDRO               11:49:26
                                                              OLIVERAS RIVERA                                           Desc: Main
                                      Document
                                   REPORT           Page
                                            OF ACTION    1 of 3
                                                       TAKEN
                                                       MEETING OF CREDITORS
In re:
                                                                                                                                     30,687
AMILCAR NORAT COLLAZO                                                    Case No.    18-03605-BKT
                                                         Chapter 13      Attorney Name:       ALEXANDRA BIGAS VALEDON *

I. Appearances
                                                                             Date & Time:          8/1/2018 1:52:00PM
Debtor                      [X] Present             [ ] Absent
                                                                             [X] R        [ ] NR     LV:   0.00
Joint Debtor                [ ]Present              [ ] Absent
                                                                             [X] This is debtor(s) 1 Bankruptcy filing.
Attorney for Debtor        [X] Present              [ ] Absent
                                                                             Creditors:
[ ] Prose

[ ] Appearing:



II. Oath Administered
            [X] Yes                    [ ] No




III. Plan

Date:       07/23/2018             Base:        $30,000.00   Payments 0 made out of 1 due.

Confirmation Hearing Date:            9/7/2018 2:30:00PM

Evidence of Pmt shown:          Yes




Attorney’s fees as per R. 2016(b)

      $3,000.00     - $500.00       = $2,500.00

IV. Status of Meeting

[X] Closed          [ ] Not Held           [ ] Held/Continued

[ ] Held/Not Closed


[ ] Continued

Continued Date:

Comments:


[ ] M.T.D. to be filed by Trustee: Debtor(s) failed to: [ ] Appear: [ ] Commence payments

 [ ] Keep payments current [ ] does (do) not qualify as a debtor (§109):

 [ ] MTD Already filed, see Docket:

 [ ] Other:
         Case:18-03605-BKT13  Doc#:12 13Filed:08/03/18
                     STANDING CHAPTER                   Entered:08/03/18
                                         TRUSTEE ALEJANDRO               11:49:26
                                                              OLIVERAS RIVERA                                    Desc: Main
                                      Document
                                   REPORT           Page
                                            OF ACTION    2 of 3
                                                       TAKEN
                                                MEETING OF CREDITORS
In re:
                                                                                                                              30,687
AMILCAR NORAT COLLAZO                                              Case No.    18-03605-BKT
                                                  Chapter 13       Attorney Name:      ALEXANDRA BIGAS VALEDON *


                                                                                                             30,687   (Cont.)
                                         Trustee’s Report on Confirmation

                                                 [ ] FAVORABLE

                                                 [X] UNFAVORABLE

[ ] Feasibility                                                    [ ] No provision for secured creditor(s)
[ ] Insufficiently funded
                                                                   [X] Tax returns missing
[ ] Unfair discrimination
                                                                      [X] State - years2017 State Tax Returns
[ ] Fails disposable income

[ ] Fails liquidation value test
                                                                      [ ] Federal - years
[ ] Insuarence quote



Pending/Items/ Documents:

[X] DSO Recipient's Information                                               [ ] Monthly reports for the months

Pending Waiver.

[X] Evidence of being current with DSO                                      [ ] Public Liability Insurance

                                                                              [ ] Premises

[ ] Evidence of income                                                        [ ] Vehicle(s):

                                                                            [ ] Licenses issued by:
         Case:18-03605-BKT13  Doc#:12 13Filed:08/03/18
                     STANDING CHAPTER                   Entered:08/03/18
                                         TRUSTEE ALEJANDRO               11:49:26
                                                              OLIVERAS RIVERA                                    Desc: Main
                                      Document
                                   REPORT           Page
                                            OF ACTION    3 of 3
                                                       TAKEN
                                                   MEETING OF CREDITORS
In re:
                                                                                                                                  30,687
AMILCAR NORAT COLLAZO                                                 Case No.    18-03605-BKT
                                                     Chapter 13       Attorney Name:     ALEXANDRA BIGAS VALEDON *

                                                   Trustee's objection to confirmation

                                                     [ ] Objection to Confirmation
                                                     [ ] Oral objection by creditor

1. DOMESTIC SUPPORT OBLIGATION, (Recipient(s) data §1302(b)(6)):

Pending debtor's motion requesting entry of order requesting waiver regarding DSO information. Per debtor's

motion he has no communication with one of his child's mother Ms. Norma Miranda Rivera nor his child. If Court

grants debtor's motion, this will going to be an issue anymore.



2. DOMESTIC SUPPORT OBLIGATION, (Post-petition §1325(a)(8)): Debtor has 3 DSO account(s): $1,100.00 monthly.

Per Bankruptcy Code, as of the confirmation hearing date, he must file evidence with the court of being current in

the DSO payments that became due post-petition.



NOTE: Ask to debtor how much he pays for each account. Also, he has to address whether he has an account with

Ms Norma Miranda and another one with one of his child Amilcar Norat Mirando or it is the same account for both. In

one hand debtor requests DSO waiver as to Ms. Norma Miranda and in the other one debtor listed his child Amilcar

Norat Miranda as a creditor, also, he includes his child postal address.



3. OTHER:

a. Per Schedule "E" debtor listed postal address for Amilcar Norat Miranda. Does this is the child that debtor informs

he has no contact in the motion requesting DSO Waiver?

b. Part 4.3 of the plan disclose balance of atty fees paid pre-petition of $750.00 with an outstanding balance of of

$2,250.00, however, per disclosure of compensation is $500.00 with a balance of $2,500.00. Trustee informs that per

SOFA line 16 pre-petition fees paid by the debtor was $500.00. Retainer was $750.00



5. FAILS DISPOSABLE INCOME TEST, §1325(b)(1)(B):

Debtor works for his own corporation and receives weekly paychecks. His only payroll expenses are taxes. In the

SCMI Form 122C-2 at line 43 debtor discloses business expenses of $6,706.21. If this expense is eliminated case

would have an unsecured pool of approximately $213.97 by 60 months = $12,838.20. Why is debtor entitle to claim

business expenses of his corporation. Also, he is not provided evidence of incurring in such expenses.

The following party(ies) object(s) confirmation:




         s/Elvis Cortes                                                                            Date:     08/01/2018

         Trustee/Presiding Officer                                                                                     (Rev. 05/13)
